DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.  
The 35 U.S.C. 112 (b) rejection is overcome because now the structures are recited within the claims and antecedent basis is now present.  The 35 U.S.C. 102 rejections are overcome because none of the prior art structures meet the limitations of the newly amended claims 1, 3-6, 8, 10, 16, 22, 23, 28, 50, 93-94, and 143-146.  These claims are pending and examined on the merits.  Previously withdrawn claims 93 and 94 are rejoined because the search for the composition comprising an adjuvant and an antigen is co-extensive with claim 1.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2018/023970, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. PCT/US2018/023970 provides support for compounds of formula XI, XII, and 3M-052.  It does not provide support for the CRX compounds recited in claim 1.  
Claim Objections
Claim 4-6 and 10 is objected to because of the following informalities:  in claim 4-6, because the claims seems to be more drawn to the agonist, the language “the adjuvant comprising an agonist of TLR7 and/or TLR8 comprises a” should be different; in claim 10, the language “at the ethanol group of” does not correspond with all of the structures recited within the claim.  In claims 4-6, the language “the adjuvant comprising an agonist of TLR7 and/or TLR8 comprises a” should be --the agonist of TLR7 and/or TLR8 is-- to properly reflect what is driving patentability.  In claim 10, due to compound CRX-664 having a butylene-OH group, the language “at the terminal hydroxyl group” makes more sense.  The suggested language applies to each compound in claim 10 because each compound has a terminal hydroxyl group.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8, 10, 16, 22, 23, 28, 50, 93, 94, and 144-146 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3-6, 8, 10, 16, 22, 23, 28, 50, 93, 94, and 144-146, the language “TLR7 and/or TLR8 comprises a compound” is unclear because it implies that other components can be present in the one of the compounds that are an agonist.  If the same language said --TLR7 and/or TLR8 is selected from the group consisting of a compound--.  
In claim 8, the relationship between a lipid moiety, phosphorylation, or phospholipid moiety and a TLR7 and/or TLR8 agonist of claim 1.  While claim 10 specifies that a moiety can be conjugated to a terminal hydroxyl group, claim 8 does not show this interrelationship.  
In claim 10, the language “at the ethanol group of” is confusing.  Does this language refer compound CRX-648 only or the other compounds recited in the claim?  If the language refers to the other compounds, it should be recited as such.  
Claim 10 recites the limitation “at the ethanol group of”.  There is insufficient antecedent basis for this limitation in the claim because the claim in unclear what this language is referring to-CRX-648 or all of the 
Conclusion
Claims 1, 3-6, 8, 10, 16, 22, 23, 28, 50, 93, 94, and 144-146 are not allowed.
Claim 143 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  BURKHART (WO 2016142880, published 15 September 2016) describes compound 8 (page 12).  Compound 8 is conjugated to an antigen (page 26, last paragraph to page 20, fourth paragraph).  Since claim 1 excludes compositions where the agonist is conjugated to the antigen it is not prior art against claim 1.  

    PNG
    media_image1.png
    112
    431
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.